DETAILED ACTION
Summary 
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a first Office Action on the merits.
Claim 1 is currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NISHIZAWA et al, U.S. 2005/0185217 in view of YAMAGATA et al, U.S. 2003/0174839 and CROSSNO et al, U.S. 7,475,806.
Re claim 1:
NISHIZAWA teaches an image forming apparatus management system in which an image forming apparatus (100) configured to read user identifying information from an information recording medium is connected to a managing apparatus (102) for managing use of the image forming apparatus via a network,
The image forming apparatus comprising:

The managing apparatus comprising:
A user information storage unit in which user identifying information and user limit information concerning use of the image forming apparatus that is associated with the user identifying information are stored [0020] [0022] [Figures 1-3]; and
A use limit information acquiring unit configured to acquire the use limit information associated with the user identifying information based on the user identifying information [0020] [0022] [Figure 2 and 3].
NISHIZAWA does not teach a region setting unit or an information format conversion unit.
YAMAGATA teaches an apparatus comprising an information reading unit configured to read user identifying information record (IC card) in a predetermined region of the information recording medium [0096] [0100]; and a region setting unit configured to set the predetermined region from which the user identifying information is read by the information reading unit [0049] [0101] [0112] [0113] [0117] [0119].
CROSSNO teaches an apparatus comprising an information reading unit and an information format conversion unit configured to convert user identifying information read by the information reading unit into a predetermined format (column 1, lines 12-17; column 2, lines 50-62; column 4, lines 38-67). 
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the aforementioned teachings of YAMAGATA in the system of 
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the aforementioned teachings of CROSSNO in the system of NISHIZAWA such that the image forming apparatus further included an information format conversion unit for the purpose of facilitating reading of user identification information from a plurality of different RFID tag formats.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/Primary Examiner, Art Unit 2876